Exhibit C SECURITIES PURCHASE AGREEMENT among UNIVERSAL AMERICAN FINANCIAL CORP. and THE SEVERAL INVESTORS PARTY HERETO Dated as of May 7, 2007 TABLE OF CONTENTS Page ARTICLE 1 CERTAIN DEFINITIONS 3 Section 1.1 Certain Definitions 3 Section 1.2 Interpretive Provision 10 ARTICLE 2 ISSUANCE AND PURCHASE OF CONVERTIBLE SHARES 10 Section 2.1 Issuance and Purchase of Convertible Shares 10 Section 2.2 Deliveries 10 Section 2.3 Closing 11 ARTICLE 3 INVESTOR REPRESENTATIONS AND WARRANTIES 11 Section 3.1 Organization, Good Standing, Qualification and Power 11 Section 3.2 Authority; Execution and Delivery; Enforceability 11 Section 3.3 Non-contravention 12 Section 3.4 Consents 12 Section 3.5 [Intentionally Omitted] 12 Section 3.6 Brokers 12 Section 3.7 Acquisition for Investment 12 Section 3.8 Disclosure of Information 13 Section 3.9 Restricted Securities 13 ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF PARENT 13 Section 4.1 Organization, Good Standing, Qualification and Power 13 Section 4.2 Authority; Execution and Delivery; Enforceability 14 Section 4.3 Non-contravention 14 Section 4.4 Consents 15 i TABLE OF CONTENTS (continued) Page Section 4.5 Capitalization of Parent; Parent Subsidiaries 15 Section 4.6 Parent SEC Documents 17 Section 4.7 No Undisclosed Liabilities 18 Section 4.8 Title to Tangible Personal Property 18 Section 4.9 Absence of Certain Developments 19 Section 4.10 Governmental Authorizations; Licenses; Etc 19 Section 4.11 Litigation 19 Section 4.12 Taxes 20 Section 4.13 Employee Matters 20 Section 4.14 Employee Benefit Plans 21 Section 4.15 Intellectual Property Rights 21 Section 4.16 Contracts 21 Section 4.17 Insurance 22 Section 4.18 Real Property 22 Section 4.19 Transactions With Affiliates 22 Section 4.20 Financing 23 Section 4.21 Information Supplied 23 Section 4.22 Required Parent Shareholder Approval 24 Section 4.23 Valid Issuance of Parent Shares 24 Section 4.24 Anti-Takeover Statutes 24 Section 4.25 Exemption from Registration 24 Section 4.26 Brokers 24 Section 4.27 Fairness Opinion; Acknowledgement 25 Section 4.28 Merger Agreement 25 ii TABLE OF CONTENTS (continued) Page ARTICLE 5 COVENANTS AND AGREEMENTS 25 Section 5.1 Access; Documents and Information 25 Section 5.2 Certificates of Designations 26 Section 5.3 Conduct of Business by Parent. 26 Section 5.4 Closing Documents 29 Section 5.5 Exchange of Series A Preferred Stock for Series B Preferred Stock; Further Assurances; Charter Amendment 29 Section 5.6 Public Announcements 31 Section 5.7 Availability of Shares 31 Section 5.8 Certificates 31 Section 5.9 Certain Claims 31 Section 5.10 Certain Tax Matters 32 Section 5.11 [Intentionally Omitted] 32 Section 5.12 Anti-Takeover Statutes 32 Section 5.13 Nasdaq National Market Listing 32 Section 5.14 Legends 32 Section 5.15 Use of Proceeds 33 ARTICLE 6 CONDITIONS TO CLOSING 33 Section 6.1 Mutual Conditions 33 Section 6.2 Conditions to the Obligations of Parent 33 Section 6.3 Conditions to the Obligations of the Investors 34 Section 6.4 Frustration of Closing Conditions 35 ARTICLE 7 TERMINATION 35 Section 7.1 Termination 35 Section 7.2 Effect of Termination 36 iii TABLE OF CONTENTS (continued) Page ARTICLE 8 MISCELLANEOUS 36 Section 8.1 Survival 36 Section 8.2 Indemnification 36 Section 8.3 Notices 38 Section 8.4 Exhibits and Schedules 41 Section 8.5 Time of the Essence; Computation of Time 41 Section 8.6 Expenses and Fees 41 Section 8.7 Governing Law 41 Section 8.8 Jurisdiction and Venue; Waiver of Jury Trial 42 Section 8.9 Assignment; Successors and Assigns; No Third Party Rights 42 Section 8.10 Counterparts 42 Section 8.11 Titles and Headings 43 Section 8.12 Entire Agreement 43 Section 8.13 Severability 43 Section 8.14 No Strict Construction 43 Section 8.15 Specific Performance 43 Section 8.16 Failure or Indulgence not Waiver 43 Section 8.17 Amendments 43 Section 8.18 Nature of Investors’ Obligations and Rights 43 iv Table of Contents SECURITIES PURCHASE AGREEMENT THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of May 7, 2007, is entered into by and among Universal American Financial Corp., a New York corporation (“Parent”), Lee-Universal Holdings, LLC (“Lee”), Welsh, Carson, Anderson & Stowe X, L.P. (“WCAS”), Union Square Universal Partners, L.P. (“Union Square”), Perry Partners, L.P., Perry Partners International, Inc., Perry Commitment Fund, L.P. and Perry Commitment Master Fund, L.P. (the afore-named Perry entities are referred to herein collectively as “Perry”).Lee, WCAS, Union Square and Perry are herein sometimes referred to each as an “Investor” and collectively as the “Investors”. RECITALS WHEREAS, concurrently with the execution and delivery of this Agreement, Parent has entered into the Agreement and Plan of Merger and Reorganization, dated as of the date of this Agreement, among Parent, MHRx LLC, a Delaware limited liability company, MemberHealth, Inc., an Ohio corporation (“MemberHealth”), and the other parties named therein, a copy of which is attached as Exhibit A hereto (the “Merger Agreement”); WHEREAS, pursuant to the Merger Agreement, Parent has agreed to acquire, through the merger transactions set forth therein, 100% of the issued and outstanding shares of capital stock and other equity interests of and in MemberHealth on the terms, for the consideration and subject to the conditions set forth in the Merger Agreement (the “Merger”); WHEREAS, the Board of Directors of Parent has duly authorized and approved, and created and provided for the issuance of, (a) Series A Participating Convertible Preferred Stock, par value $1.00 per share, of Parent (“Series A Preferred Stock”), which Series A Preferred Stock shall have such powers, preferences and rights as set forth in the Certificate of Amendment to Parent’s Certificate of Incorporation for the Series A Preferred Stock attached hereto as Exhibit B-1 (the “Series A Preferred Stock Certificate of Designations”) and (b) Series B Participating Convertible Preferred Stock, par value $1.00 per share, of Parent (“Series B Preferred Stock”), which Series B Preferred Stock shall have such powers, preferences and rights as set forth in the Certificate of Amendment to Parent’s Certificate of Incorporation for the Series B Preferred Stock attached hereto as Exhibit B-2 (the “Series B Preferred Stock Certificate of Designations” and, together with the Series A Preferred Stock Certificate of Designations, the “Certificates of Designations”); WHEREAS, concurrently with the execution and delivery of this Agreement, Parent and the Investors are also entering into (i) another Securities Purchase Agreement, dated as of the date of this Agreement, pursuant to which Parent has agreed to issue and sell to the Investors, and the Investors have agreed to purchase from Parent, shares of Series B Preferred Stock on the terms and subject to the conditions set forth therein, a copy of which is attached as Exhibit C hereto (the “Stage 2 Purchase Agreement”), and (ii) a Registration Rights Agreement in the form attached hereto as Exhibit D (the “Registration Rights Agreement”); Table of Contents WHEREAS, at or prior to the closing under the Stage 2 Purchase Agreement, a Shareholders Agreement substantially in the form attached hereto as Exhibit E (the “Shareholders Agreement”) will be executed and delivered by the parties hereto and any other Persons contemplated therein to be initial parties thereto; WHEREAS, the Board of Directors of Parent has (a) approved this Agreement, the Stage 2 Purchase Agreement, the Registration Rights Agreement and the Shareholders Agreement (collectively, the “Transaction Agreements”), and the Merger Agreement, and all of the transactions contemplated hereby and thereby (collectively, the “Transactions”), including, without limitation, (i) the issuance to the Investors pursuant to this Agreement of an aggregate of 30,473 shares of Series A Preferred Stock and 19,527 shares of Series B Preferred Stock (collectively, the “Convertible Shares”), the shares of Series B Preferred Stock for which shares of Series A Preferred Stock may be exchanged as contemplated by this Agreement, and all shares of common stock, par value $.01 per share, of Parent (“Parent Common Stock”) issuable upon transfer or conversion, as the case may be, of the Convertible Shares and shares of Series B Preferred Stock for which shares of Series A Preferred Stock may be exchanged as contemplated by this Agreement, (ii) the issuance to the Investors pursuant to the Stage 2 Purchase Agreement of an aggregate of 125,000 shares of Series B Preferred Stock (a portion of which may be issued to and purchased by an Investor under the Stage 2 Purchase Agreement instead in the form of Series A Preferred Stock at the request of such Investor) (collectively, the “Stage 2 Shares”) and all shares of Parent Common Stock issuable upon transfer or conversion, as the case may be, of Stage 2 Shares, and (iii) the issuance of the shares of Parent Common Stock contemplated to be issued as merger consideration pursuant to the Merger Agreement as in effect on the date of this Agreement ((ii) and (iii) collectively, the “Share Issuances”); and (b) determined that the Transaction Agreements, the Merger Agreement, and all of the Transactions, are fair to and in the best interests of Parent and its shareholders; WHEREAS, as contemplated by Rule 4350(i) of The Nasdaq Stock Market, Inc. (“Nasdaq”) Marketplace Rules, Parent shall call a special meeting of its shareholders (the “Parent Shareholder Meeting”) and, at such meeting, seek the affirmative vote of the holders of a majority of the shares of Parent Common Stock voting in person or by proxy at such meeting in favor of the Share Issuances (such vote, together with the Parent Charter Vote referred to below, being hereinafter referred to as the “Required Parent Shareholder Approval”); WHEREAS, at the Parent Shareholder Meeting, Parent shall also seek the affirmative vote of the holders of a majority of the shares of Parent Common Stock then outstanding on a proposal to amend the Certificate of Incorporation of Parent to authorize a new class of Parent non-voting common stock and increase the number of authorized shares of Parent capital stock on terms substantially in the form attached hereto as Exhibit F (the “Charter Amendment”) (the “Parent Charter Vote”); WHEREAS, the Board of Directors of Parent has resolved to recommend that the shareholders of Parent vote in favor of and approve the Share Issuances and the Charter Amendment; 2 Table of Contents WHEREAS, each of the Investors, severally but not jointly, wishes to purchase from Parent, and Parent wishes to sell to each Investor, upon the terms and subject to the conditions set forth in this Agreement, the number of Convertible Shares respectively set forth by the name of such Investor in Section 2.1 below at a purchase price of $2,000 per Convertible Share; WHEREAS, Parent and the Investors are executing and delivering this Agreement in reliance upon the exemption from securities registration afforded by Section 4(2) of the Securities Act, and Rule 506 of Regulation D promulgated under the Securities Act; and WHEREAS, concurrently with the execution and delivery of this Agreement, certain of the Investors are also entering into a Share Purchase Agreement in the form attached hereto as
